DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                         LUZ M. MYERS,

                            Appellant,

                                v.

                        STATE OF FLORIDA,

                             Appellee.


                          No. 2D21-3648



                        September 30, 2022

Appeal from the Circuit Court for Hillsborough County; Michelle
Sisco, Judge.

Luz M. Myers, pro se.

Ashley Moody, Attorney General, Tallahassee, and Jonathan S.
Tannen, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

MORRIS, C.J., and VILLANTI and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2